Dismissed and Memorandum Opinion filed September 27, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00544-CV

                          JOHN HATTON, Appellant

                                         V.
                      LORIE J. PATTERSON, Appellee

                   On Appeal from the 155th District Court
                            Austin County, Texas
                     Trial Court Cause No. 2008V-0110

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed May 17, 2016. The notice of
appeal was filed June 16, 2016. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.
      On August 11, 2016, this court ordered appellant to pay the appellate filing
fee on or before August 26, 2016, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time).


                                      PER CURIAM

Panel consists of Justices Busby, Donovan, and Brown.




                                         2